Citation Nr: 0717023	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed to include schizophrenia.


REPRESENTATION

Veteran represented by:	Thomas H. Peterson, III, Esq.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a July 2002 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Reno, Nevada.    


FINDING OF FACT

The claimed psychiatric disorder, to include schizophrenia, 
is not shown to be etiologically related to active service; 
nor is it shown to have been manifested within a year after 
discharge from service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include schizophrenia, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that he has had an acquired psychiatric 
disorder since active duty.  He reports that he was 
administered medication, including tetracycline for a 
dermatological condition, to which he had a biochemical 
reaction.  He believes that that reaction is associated with 
his claimed psychiatric problems.  He unsuccessfully sought 
service connection for a psychiatric disorder, characterized 
variously to include "nervous condition," schizophrenia, 
and paranoid schizophrenia, for decades, before the RO.  On 
appeal, the Board affirmed the denial five times.  See Board 
decisions issued in April 1979, June 1981, October 1985, 
April 1988, and July 1999.  The veteran's contentions as to 
when and how his psychiatric disorder had become manifested 
have been consistent over the years.  Most recently, in July 
1999, the Board determined that new and material evidence had 
not been submitted to reopen the previously denied claim.  In 
May 2000, the veteran sought to reopen the claim.  A July 
2002 rating decision denied the claim.  In September 2005, 
the Board reopened the claim and remanded the reopened claim 
for further evidentiary development.       

Service connection is granted where the veteran has a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for certain chronic diseases, to include 
psychiatric disorders encompassed within the category of 
"psychoses," when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  See also American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), Text Revision; 71 Fed. Reg. 42,758 (July 
28, 2006) (publishing a final rule, to be codified at 
38 C.F.R. § 3.384, defining "psychosis," effective August 
28, 2006).  There must be chronic disability.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection also is granted for any disease 
diagnosed after discharge, when all evidence establishes that 
it was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must show: 
(1) medical evidence of current disability; (2) medical 
evidence or in certain circumstances, lay testimony, of an 
in-service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between current 
disability and in-service disease or injury.  Pond v. West, 
12 Vet. App. 341 (1999).

The Board notes, as it had in its prior decisions, that the 
veteran was seen during service for use of drugs ("speed") 
and for anxiety reaction, following complaints that he felt 
"shaky" or "nervous," but was not diagnosed with an 
acquired psychiatric disorder during service.  The key basis 
of prior denials was that the record demonstrated 
"situational anxiety" or anxiety reaction in service, and 
not chronic acquired psychiatric disorder, to include a 
psychotic disorder.    

As an initial matter, the Board notes that no psychotic 
disorder was diagnosed until several years after discharge 
(diagnosed as schizophrenia), which is after expiration of 
the presumptive period.  See 1975 VA medical treatment 
records.  On this issue, the Board has considered Dr. L. 
Ortega's March 2005 report, in which he said, in pertinent 
part: "Based on chart review and [the veteran's] history, 
his schizophrenia appeared as it does characteristically in 
late teens to early twenties."  The Board does not interpret 
that statement to mean either that the veteran had 
schizophrenia between February 1969 and February 1971 that 
was not diagnosed as of February 1971, or that schizophrenia 
had become manifested as of February 1972.  

Post-service clinical records contain ample evidence that 
what the veteran now has psychiatric impairment, diagnosed to 
include schizophrenia.  However, the clinical records that do 
address etiology thereof indicate that it is not attributable 
to service.  The weight of such negative evidence strongly 
disfavors service connection on direct causation.  It also 
substantially erodes the probative value of Dr. Ortega's 
statement, as quoted above, to the extent that the Board 
construes it in as favorable a light as possible even though 
it is imprecise on when the veteran's schizophrenia became 
manifested - an issue particularly relevant in terms of 
presumptive service connection.  (The veteran was 20 years 
old when he commenced active service, and 22 years old at 
discharge.)     

First and foremost, even though it is evident that Dr. Ortega 
considered the veteran's history and was aware of the 
veteran's report that he had had a psychotic breakdown in 
service (reported by the veteran to Dr. Ortega and in the 
veteran's statements elsewhere in the record to have occurred 
while the veteran was stationed in Germany), he did not 
explicitly state that schizophrenia is etiologically related 
to active service.  He stated, at most, that schizophrenia 
tends to become manifested in youths and that that might have 
occurred in the veteran's case.  

Even more probative is existing negative evidence in the form 
of VA medical nexus opinions that explicitly address the 
veteran's contention, consistently made over decades, that 
his psychiatric problems stem from medication administered in 
service.  In January 1996, a VA examiner said that the 
veteran has psychoneurotic depressive sleep disorder with 
anxiety, and that psychoneurotic manifestations are not 
related to use of tetracycline and valium.  In January 1996, 
another VA examiner diagnosed the veteran with history of 
chronic schizophrenia, but without active symptoms at the 
time of the examination, and alcohol abuse (Axis I) and rule 
out personality disorder with paranoid traits (Axis II).  It 
was apparent to the Board that the report of that examination 
associated with the record did not constitute a complete 
copy, and the Board directed that a complete copy be placed 
in the claims file.  While the case was on remand status, it 
was determined that the VA medical center at which that 
examination was performed could not furnish a complete copy.  
Therefore, the veteran underwent another examination in April 
1997.  The examiner diagnosed schizophrenia, paranoid type, 
in partial remission, and alcohol dependence, but did not 
provide a nexus opinion.  As a result, the RO arranged for 
another medical doctor to review the veteran's history in the 
claims file, including then-recent VA examination results, 
and opine on etiology.  That doctor wrote, in August 1997, 
that there is no etiological link between use of tetracycline 
in service and current psychiatric disorder, diagnosed as 
schizophrenia, paranoid type.  

A non-VA medical examiner (Dr. Oates), who evaluated the 
veteran in connection with the claim, disagreed that the 
veteran has an active psychotic disorder.  She said, in a 
March 2002 examination report, in pertinent part: 

[The veteran's] drug and alcohol problem 
could explain all the psychotic symptoms 
he has had over the years.

[The veteran] does not have paranoid 
schizophrenia.  He has no stigmata of it 
and no symptoms except faint voices he 
states he sometimes hears.  To be noted 
is that he is actively drinking and may 
also be using other drugs (he denied to 
me use of drugs when in the military, and 
may be denying use of them now); the 
'voices' may be due to alcohol use and or 
to drug use.  The schizophrenic type 
symptoms that were noted in 1975 and 
June/July 1976 VA hospitalizations could 
well be secondary to illicit drugs.  If 
they were due to flare ups of 
schizophrenia, I would expect to see 
stigmata of schizophrenia, and there are 
none.

She diagnosed the veteran with alcohol abuse and dependence, 
and dependent personality disorder with antisocial traits.  
The above-quoted evidence is unfavorable to the claim as the 
examiner said that, in her professional opinion, a diagnosis 
is not warranted and that symptoms that are typically 
associated with a psychotic disorder are those resulting from 
persistent substance use.  The Board does not find that the 
probative value of Dr. Oates's opinion is diminished because 
clinical records elsewhere in the file are replete with 
evidence, including clinical evaluation results associated 
with the veteran's Social Security Administration (SSA) 
disability benefits application, that the veteran has a 
psychotic disorder.  The differing positions on whether or 
not schizophrenia is or is not currently manifested is, 
ultimately, not the dispositive issue because even the 
evidence concerning etiological nexus that assumes that such 
disorder is manifested is overwhelmingly negative.  They 
indicate that the claimed psychiatric disorder is not related 
to active service, and specifically, to tetracycline taken in 
service.  Moreover, notwithstanding Dr. Oates's differing 
opinion on the issue of diagnosis of a psychotic disorder, 
her opinion is based on discussion of history that is not 
inconsistent with the evidence of record as a whole, 
including, specifically, history of use of drugs ("speed") 
in service.  Also, it augments the negative opinions as to 
whether the claimed psychiatric disorder is related to active 
service (which, essentially is a means of ruling out one 
source of etiology) because it actually identifies the likely 
source of schizophrenia-like symptoms.

Dr. Oates evaluated the veteran again in November 2006.  At 
that time, she diagnosed the veteran with anxiety reaction 
and residual paranoid schizophrenia.  Although, as discussed 
above, she had concluded in 2002 that the veteran does not 
have schizophrenia, the Board does not find her 2002 and 2006 
opinion reports inconsistent such that her opinions are 
unreliable.  In November 2006, she said, specifically with 
respect to anxiety reported in service, that it would not 
have been triggered by medication given in service, including 
tetracycline.  She also noted, based on her review of the 
service medical records, that the veteran appeared to have 
had some anxiety about separation from service and that 
anxiety reported in service might have been associated with 
reported use of "speed."  Her position as to anxiety 
reaction noted in service is not inconsistent with the 
record.

As for Dr. Oates's diagnosis of "paranoid schizophrenia, 
residual," she concluded that, based on her evaluation in 
2006, that diagnosis is warranted.  However, she also said 
that that diagnosis is not related to active service, 
including anxiety reaction noted in service.  She added: 
"[The veteran is] blaming the military for various and 
sundry problems not related anxiety are part of his 
delusional system."  That statement, when read in the 
context of her subsequent discussion to the effect that 
substance abuse is "more likely than not" the cause of 
reported psychotic symptoms, is consistent with her prior 
examination report.    

Finally, Dr. Oates addressed the issue of initial 
manifestation of psychotic disorder itself.  She noted that 
symptoms of psychosis apparently were not reported for some 
four years after service.  She concluded that, if active 
service had caused psychotic problems, with anxiety being a 
manifestation of psychosis, then those problems should have 
"surface[d]" sooner, observing that, by the veteran's own 
report, after service, the veteran successfully had been 
gainfully employed at a job in which he had engaged before 
military service.  Her opinion precisely and clearly 
addresses history specific to the veteran and is unfavorable 
to the claim whether on direct or presumptive service 
connection theories.  The Board finds it more probative than 
Dr. Ortega's March 2005 report to the extent that a portion 
of that report (quoted earlier) may be construed as an 
etiology opinion, particularly on the issue of presumptive 
service connection.   

Based on the foregoing, the Board concludes that the 
preponderance of the evidence against service connection.  
There is no reasonable doubt for resolution.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Although VA did not provide notice consistent with the above 
requirements before issuing the rating decision from which 
appeal arises, the Board finds no basis to conclude that 
material prejudice occurred due to any substantive notice 
defect, including that due to the timing of notice.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).   

With respect to the Board's September 2005 decision reopening 
the claim based on new and material evidence, that decision 
was favorable and the veteran was not prejudiced thereby.  As 
of then, the issue on appeal was service connection, and the 
January 2004 letter informed the veteran of the basic 
elements of service connection and his and VA's respective 
claim development responsibilities.  It informed him that, if 
he identifies the sources of evidence pertinent to service 
connection, then VA would assist him in securing the evidence 
from those sources, but that he ultimately is responsible for 
claim substantiation.  It advised him that he may submit any 
evidence or information in his possession if he believes it 
is pertinent to his claim.  He was explicitly told that 
service connection "usually" requires medical evidence of a 
link between the claimed disability and service.  In March 
2006, VA provided notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of criteria on 
assignment of disability ratings and effective dates for 
degree of disability and service connection).  The Board also 
finds that its September 2005 remand instructions have been 
complied with, and notice sent in June 2006 consistent with 
the remand order reinforced notice given in 2004.  The 
veteran responded to the 2006 letter with additional argument 
and statement that he has no additional evidence or 
information to support his claim.  He asked that his appeal 
be adjudicated as soon as practicable.  Also, the last 
Supplemental Statement of the Case (SSOC), issued in January 
2007, on the issue of service connection, after the Board had 
reopened claim, explained why the record, to date, fails to 
substantiate his service connection claim.  In February 2007, 
he responded to the SSOC, stating, again, that he has no 
additional evidence and that he desires appellate review.  
Under the circumstances, the Board fails to find material 
prejudice based on any notice defect, including that 
associated with timing of the notice.    

It is evident that the veteran himself received and responded 
to the various notices sent to him, although copies of 
correspondence sent within the last few years to his attorney 
of record were returned by the U.S. Postal Service as 
undeliverable.  The RO apparently has made an effort to 
contact the attorney through various means - remailing the 
correspondence to the last known address of record; 
telephoning the attorney's office using the number of record; 
attempting to locate the attorney's law firm website on the 
Internet using the website address on the law firm 
letterhead; and searching attorney listings in the "Yellow 
Pages" directory - without success.  Postal Service labels 
affixed to the envelopes containing returned communication 
indicate no forwarding address.  

Absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as 
deliverable, VA is entitled to rely on the address provided.  
Woods v. Gober, 14 Vet. App. 214 (2000).  It has also been 
held that the "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is well established that it is a claimant's responsibility 
to keep VA advised of his whereabouts in order to facilitate 
proceedings in his claim.  If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Although the instant case involves the inability to 
contact the veteran's attorney, the cited law is analogous to 
this case.  VA not only took action consistent with the law 
in providing appropriate notice to the veteran, it made 
additional effort to locate the attorney.  Under the 
circumstances, the Board fails to find a due process defect 
associated with inability to communicate with counsel that 
warrants deferment of a decision. 

VA's duty to assist a claimant in substantiating the claim 
(38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records, SSA records, examination finding appropriate to this 
claim, and lay statements and argument.  Despite appropriate 
notice during the appeal, the veteran has not identified 
sources of missing evidence that he desires VA to consider 
before adjudicating the appeal.  Therefore, the Board finds 
that deferment of a decision is not warranted based on an 
incomplete evidentiary record.  


ORDER

Service connection for acquired psychiatric disorder, claimed 
to include schizophrenia, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


